[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO DISMISS
Plaintiff Office of Consumer Counsel appeals a decision of the defendant department of public utility control. The department and defendants The Connecticut Light  Power Company and Kimberly-Clark Corporation move to dismiss the appeal on the basis that the court lacks subject matter jurisdiction. The court finds the issues in favor of the defendants.
Certain essential facts are undisputed and are fully substantiated in the record and court file. The department mailed its final decision to all parties on July 26, 1994. The plaintiff filed its appeal in this court on September 13, 1994, the forty-ninth day after the mailing of the decision by the department.
General Statutes § 4-183(a) provides that an appeal of an administrative decision must be served on all parties of record and filed in the superior court "(w)ithin forty-five days after mailing of the final decision . . . or, if there is no mailing, within forty-five days after personal delivery of the final decision under (§ 4-180)." Failure to file an appeal within the forty-five day time period deprives the court of subject matter jurisdiction. Glastonbury Volunteer AmbulanceAssociation, Inc. v. Freedom of Information Commission etal, 227 Conn. 848 (1993).
The plaintiff argues that the appeal may be saved by the accidental failure of suit statute, General Statutes CT Page 12833 § 52-592. That statute does not apply to administrative appeals, however. Carbone v. Zoning Board of Appeals,126 Conn. 602 (1940). Practice Book § 256. The disposition of this motion is entirely controlled by the Supreme Court's decision in the Glastonbury Volunteer AmbulanceAssociation case, supra.
The defendants' motion to dismiss is granted.
MALONEY, J.